Citation Nr: 1410369	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from Marcy 1972 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in May 2012, February 2013, and August 2013 and the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left elbow disorder is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a left elbow disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

At his July 2009 DRO hearing the Veteran testified to tingling and numbness in his left elbow.  The June 2012 VA examiner related the Veteran's elbow numbness to his cervical spine pain.  However, the October 2013 examiner opined that it was at least as likely as not that the Veteran's cubital tunnel syndrome condition had its onset in service and was made worse by repetitive motions.  He noted service treatment records revealed significantly reduced ulnar motor conduction velocity.  He also opined that this was a separate and distinct disorder from the Veteran's service-connected "medial nerve paralysis" (left upper extremity) and carpal tunnel syndrome.  This was also a separate and distinct disorder that was not etiologically related to his service-connected cervical spine and left shoulder disabilities.  In light of the positive medical opinion and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.

The Board expresses no opinion regarding the severity of the disorder now granted service connection.  The RO will assign an appropriate disability rating and effective date on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Entitlement to service connection for a left elbow disorder is granted.


REMAND

The Veteran was diagnosed with various eye disorders in service.  He has also been diagnosed with eye disorders post service.  The examiner needs to provide an opinion which discusses whether any eye disorder is related to service.  

The April and October 2013 VA addendum opinions are insufficient because they do not address conditions other than the Veteran's left eye cataract.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2013 VA examiner opined that the ocular issues for which the Veteran received treatment (redness, episcleritis, allergic conjunctivitis, and blepharitis) could not have caused or worsened the cataract.  However, he did not answer the question of whether any of these conditions could be directly related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate examiner review the claims file and offer the requested opinion.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

(a) The examiner should take into account the following evidence:

In service the Veteran was diagnosed with multiple eye disorders.

* A September 1977 service treatment record noted the Veteran's complaints of blunt trauma to the right eye.  

* The Veteran was diagnosed with episcleritis in August 1989.

* From May 1991 to December 1991 the Veteran received treatment for eye redness, episcleritis, blepharitis and/or allergic conjunctivitis.

* In June 1993 the Veteran sustained a superficial laceration of the left upper eyelid.

Although not noted on the June 2012 VA examination, post service the Veteran has been diagnosed with a right eye chalazion, left eye cataract, conjunctivitis, and dry eye syndrome of the right eye.  See May 2007, May 2008 and May 2009 treatment record.  May 2007 private treatment records also reflect a diagnosis of bilateral blepharitis with normal conjunctiva.

(b) The examiner must provide an opinion as to whether any of the above diagnosed eye disorders, to include a right eye chalazion, conjunctivitis, dry eye syndrome, blepharitis, or any other eye disorder diagnosed during the appeal period, had its clinical onset during active service and continued on thereafter.

(c) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(d) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

2.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim in light of all additional evidence received since the most recent supplemental statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


